FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANTHONY W. CHIU,                                 No. 07-72886

               Petitioner,                        Agency No. A077-250-473

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Anthony W. Chiu, a native and citizen of Canada, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motions to

reopen and reconsider. Our jurisdiction is pursuant to 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
for abuse of discretion the denial of motions to reopen and reconsider, Mohammed

v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in

part the petition for review.

       The BIA properly construed Chiu’s April 26, 2007, filing as a motion to

reopen and reconsider. See id. at 793. So construed, the BIA did not abuse its

discretion in denying the motion to reopen because Chiu failed to offer any new or

previously unavailable evidence. See 8 C.F.R. § 1003.2(c)(1).

       The BIA did not abuse its discretion in denying the motion to reconsider as

untimely because it was filed beyond the thirty-day time limit for motions to

reconsider. See 8 C.F.R. § 1003.2(b)(2).

       We lack jurisdiction to review Chiu’s challenges to the agency’s February

28, 2007, order because this petition for review is not timely as to that order. See

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KS/Research                                2                                    07-72886